United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-1240
                                      ___________

Rick Lee Grove,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of Minnesota
Bureau of Prisons; Martha Jordan,      *
Warden,                                *    [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: February 11, 1998
                               Filed: February 25, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Rick Lee Grove appeals from a final order of the United States District Court for
the District of Minnesota, summarily dismissing with prejudice Grove&s 28 U.S.C.
§ 2241 petition for a writ of habeas corpus. In light of our recent decision in Martin v.
Gerlinski, No. 97-2232, 1998 WL 7258 (8th Cir. Jan. 13, 1998), and for the reasons
discussed therein, we reverse the judgment of the district court and remand the case to
the district court with instructions to refer the case to the Bureau of Prisons to properly
consider Grove&s eligibility for a sentence reduction under 18 U.S.C. § 3621(e)(2)(B).
See 8th Cir. R. 47A(a).
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-